DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan M. Siderits on 02/09/2021.
The application has been amended as follows:
In the claims:
Replace claim 36 with the following:
-- A surgical stapling instrument comprising:
   (a) a shaft assembly;
   (b) an end effector at a distal end of the shaft assembly, wherein the end effector includes:
        (i) a first jaw,
        (ii) a second jaw, wherein the first and second jaws are operable to clamp tissue therebetween, and
        (iii) a first cutting member operable to cut the clamped tissue; and
   (c) a cartridge insertable into one of the first jaw or the second jaw of the end effector, wherein the cartridge includes:
        (i) a cartridge body extending along a cartridge axis,
        (ii) a plurality of staples housed within the cartridge body,
        (iii) a staple actuator translatable distally through the cartridge body along the cartridge axis to drive the staples into the clamped tissue,
        (iv) a second cutting member coupled to the staple actuator and configured to translate distally with the staple actuator along a translation path parallel to the cartridge axis, wherein the second cutting member is movable transversely to the cartridge axis, and
        (v) a guard projecting upwardly at a proximal end of the cartridge, wherein the guard is configured to at least partially house the second cutting member. --
Replace claim 39 with the following:
-- A surgical stapling instrument comprising:
   (a) an end effector comprising:
        (i) a first jaw, and
        (ii) a first cutting member configured to cut clamped tissue; and
   (b) a cartridge insertable into the first jaw of the end effector, the cartridge comprising:
        (i) a cartridge body extending along a longitudinal axis;
        (ii) a plurality of staples housed within the cartridge body;
        (iii) a staple actuator slidably coupled with the cartridge body, wherein the staple actuator is translatable from a proximal position distally through the cartridge body along the longitudinal axis to drive the staples into tissue captured by the surgical stapling instrument;
        (iv) a cutting member coupled to the staple actuator and configured to translate distally with the staple actuator along a translation path parallel to the longitudinal axis, wherein the cutting member is configured to project upwardly from the staple actuator; and
        (v) a guard projecting upwardly from a proximal end of the cartridge body, wherein the guard is configured to at least partially house the cutting member when the staple actuator is in the proximal position. --
Replace claim 40 with the following:
-- The surgical stapling instrument of claim 39, wherein the guard includes a slot configured to receive the cutting member when the staple actuator is in the proximal position. --

Allowable Subject Matter
Claims 21-40 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 36, and 39, the prior art taken alone or in combination fails to disclose or render obvious a surgical stapling instrument comprising: (a) an end effector comprising: (i) a jaw, and (ii) a first cutting member configured to cut clamped tissue; and (b) a cartridge insertable into the jaw of the end effector, the cartridge comprising: (i) a second cutting member coupled to a staple 
The combination of these limitations makes independent claims 21, 36, and 39 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731